Judgment, Supreme Court, Bronx County (Anthony J. Mercorella, J.), entered June 29,1983, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages awarded to plaintiff Dina A. Sorichetti, and otherwise affirmed, without costs and without disbursements, unless said plaintiff, within 20 days after service upon her attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in favor of plaintiff Dina A. Sorichetti to $2,000,000 and to the entry of an amended judgment in accordance therewith. If said plaintiff so stipulates, the judgment, as so amended and reduced, is unanimously affirmed, without costs and without disbursements. H After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Sandler, Sullivan, Silverman and Fein, JJ.